Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered March 19, 1981, convicting him of criminal contempt in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed, and case remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). A reading of the Grand Jury minutes as a whole supports the trial jury’s determination that the defendant’s answers and conduct before the Grand Jury evidenced a purposeful attempt to evade answering the questions posed and was tantamount to a refusal to answer (see People v Fischer, 53 NY2d 178, 184; People v Rappaport, 47 NY2d 308, 313, cert den 444 US 964; People v Schenkman, 46 NY2d 232, 237; People v McGrath, 46 NY2d 12, 29, cert den 440 US 972; People v Ianniello, 36 NY2d 137, 142, cert den 423 US 831; People v Ianniello, 21 NY2d 418, 427, cert den 393 US 827). Mangano, J. P., Weinstein, Thompson and Bracken, JJ., concur.